Case 9:18-cr-00045-RC-ZJH Document 33 Filed 06/26/19 Page 1 of 2 PageID #: 664



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    LUFKIN DIVISION

UNITED STATES OF AMERICA                            '
                                                    '
VS.                                                 '       CRIMINAL NO. 9:18-CR-45
                                                    '
MARIA HERNANDEZ                                     '       Judge Clark

                    ORDER OF RELIEF FOR VICTIM OF IDENTITY THEFT

        Before this Court is Government’s Motion For Relief for Victim of Identity Theft (Dkt.

#29). The Motion was presented at the sentencing hearing in this matter of Defendant, Maria

Hernandez, who has, in this Court, pled guilty to, and been found guilty of, Aggravated Identity

Theft, in violation of 18 U.S.C. §1028A, and of False Representation of United States

Citizenship, in violation of 18 U.S.C. §911.   The Court has considered the Motion, the

representations and arguments of counsel for the Government and counsel for Defendant, the

letter submitted in accordance with the Victim Restitution Act by the victim of the Aggravated

Identity Theft, Maria Hernandez Sigala, and the pleadings and papers on file in this case. The

Court finds that Maria Elizabeth Sigala is a victim of identity theft by defendant Maria

Hernandez, including the use by defendant Maria Hernandez of the victim’s name and

identifying information when Defendant Maria Hernandez was arrested in 2011 in Orange

County, Florida; it is accordingly,

       ORDERED that United States Marshal’s Service send directly to the Florida Department

of Law Enforcement a copy of defendant Maria Hernandez’s fingerprints and booking photo in

the above cause number for the specific use of comparison and determination of the true identity

of the person arrested in the Orange County Sheriff’s Office case number 11-4206 and all related


                                                1
Case 9:18-cr-00045-RC-ZJH Document 33 Filed 06/26/19 Page 2 of 2 PageID #: 665



affidavits, booking photographs and offense reports;

       Upon receipt of said fingerprints and booking photo the Florida Department of Law

Enforcement should coordinate and assist the Orange County Sheriff’s Office to determine the

true identity of the person arrested in the Orange County Sheriff’s Office case number 11-4206

and all related affidavits, booking photographs and offense reports; and

       Should it be determined that the true identity of the person arrested in Orange County

Sheriff’s Office case number 11-4206 is defendant Maria Hernandez, then said case number 11-

4206 and all affidavits, booking photographs and offense reports related thereto

are to be amended to substitute the name of defendant Maria Hernandez for that of Maria

Elizabeth Sigala, and that the name of Maria Elizabeth Sigala be removed as Defendant in that

case or as a person connected to or involved in that case. Further any personal identifying

information such as date of birth, Texas Identification card number, and social security number

identified with the name Maria Elizabeth Sigala should be removed or redacted from the files

and records of that case.

       It is further ORDERED that should any party, or any person or entity affected by this

Order, object to provisions of this Order or to the amendment of the report as ordered. then such

objecting party, person, or entity shall, within 15 days of the receipt of a copy of this order or

notification of its contents, file a written objection thereto and show cause as to why such relief

should not be granted to the victim of Defendant Hernandez’s crimes.

                So ORDERED and SIGNED June 26, 2019.




                                                           ____________________________
                                                            Ron Clark, Senior District Judge
                                                 2
